UNITED STATES DISTRICT COURT MAR 1 § 2013
FOR THE DISTRICT OF COLUMBIA G{,e,r; gu the Dl  g:@krup;¢y
Olumb
Matthew J ames Dury, )
Plaintiff, §
v. § Civil Action No.  z
Leon Panetta, §
Defendant. §

MEMORANDUM OPINION

This matter is before the Court on review of plaintiffs pro se complaint and application
to proceed in forma pauperis The application will be granted and the complaint will be
dismissed pursuant to 28 U.S.C. § l9l5A (requiring dismissal of a prisoner’s complaint upon a
determination that the complaint fails to state a claim upon which relief may be granted or is
frivolous).

Plaintiff is an inmate at the United States Penitentiary in Atwater, Califomia, suing
Secretary of Defense Leon Panetta. He captions this action "Civil Complaint of False
Imprisonment and Treasonus [sic] Acts Committed by Leon Penetta [sic] in His Official
Capacity to Assassinate Barrack [sic] Hussein Obama in 2007. Jury Trial Demanded." Plaintiff
alleges that in 2007 while he "was serving as a Colonal [sic], Military Intelligence statione[d] at
Naval Command" in Norfolk, Virginia, he "was ordered to liquidate Barrack Obama due to his
tie to Reverend Jeremiah Wright and the known domestic terrorist group the Black Panthers."
Compl. at 2. Plaintiff then seeks relief disconnected from the alleged misconduct that this Court

in any event has no jurisdiction to grant. See Compl. at 2-3.

In addition to stating no cognizable claim, the complaint presents the type of fantastic or
delusional scenarios warranting dismissal of the case as frivolous. Neitzke v. Willz`ams, 490 U.S.
319, 325 (1989); Best v. Kelly, 39 F.3d 328, 330~31 (D.C. Cir. 1994); see Crisafi v. Holland, 655
F.2d 1305, 1307-08 (D.C. Cir. l98l) ("A court may dismiss as frivolous complaints . . .

postulating events and circumstances of a wholly fanciful kind."). A separate Order of dismissal

%%/é@e

limited States District Judge

accompanies this Memorandum Opinion.

Dare; February 2013